DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9, 2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on May 9, 2022.  As directed by the amendment: claims 1 and 21 have been amended, claims 26 and 30 have been cancelled, and no claims have been added.  Thus, claims 1-25, 27-29 and 31-35 are presently pending in this application.  
Response to Arguments
Applicant’s arguments, see Remarks, filed May 9, 2022, with respect to the rejections of newly amended claims 1 and 21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Gyory, US 2014/0135699 A1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 10-14, 16-18, 20 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Gyory, US 2014/0135699 A1 in view of Imran, US 2014/0276587 A1 in view of Flaherty et al. (Flaherty), US 2003/0073952 A1.
Regarding claim 1, Gyory discloses a delivery apparatus (delivery device 200, P0045 and shown in Figs. 2-9) configured to deliver a dose of a medicament to a patient (P0002), the delivery apparatus comprising: a delivery device (base portion 220 and fluid delivery cartridge 240, P0045), comprising: a housing (housing is the exterior structure enclosing the assembled delivery device depicted in Fig. 2) including a viewing window (fluid level indicator 244 having a visualization window, P0051), a needle (needle configured to be inserted into a patient via a drug delivery using the insertion mechanism 224, P0047) movable between a retracted position, in which the needle does not protrude outside the housing (insertion mechanism can house the needle and other structures necessary to insert the needle, P0040), and an extended position, in which the needle protrudes outside the housing (insertion mechanism used to insert the needle into the patient for fluid delivery, P0040), a flexible container (fluid source 266 can be a bag or container, P0060, and see Figs. 8A-C) disposed within the housing (Fig. 3) for storing the medicament (P0078-00081) therein; and a visual identifier (fluid level indicator 295, P0059 and see Fig. 5, wherein the fluid level indicator is part of the first rotary compression member 278, P0065-0066, and the transfer structure 264 P0059, that connects the first rotary compression member 278 to the fluid source 266, P0065-0066) aligned with a portion of the viewing window, wherein a position of the visual identifier relative to the viewing window is dependent on a volume of the medicament within the container (P0066); and wherein the delivery device is configured to move the needle between the retracted position and the extended position (the activation mechanism 226 in the form of a button can be configured to activate the insertion mechanism 224, the insertion mechanism to penetrate the patient’s skin, P0047). 
Gyory does not teach a notification device in communication with the delivery device, the notification device configured to communicate information about a status of at least one property of the delivery device.
However, Imran teaches an infusion system having a notification device (smart phone 515b, P0063) in communication with the delivery device (via sensors wirelessly coupled to the smart phone, P0063 and Fig. 5B), the notification device configured to communicate information about a status of at least one property of the delivery device (rates and total amount of delivered fluid/drug can be measured remotely, P0063).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the delivery device of Gyory to include sensors wirelessly coupled with the notification device of Imran for the purpose of remotely monitoring the infusion system, as taught by Imran P0063.
Gyory does not teach wherein the delivery device retracts the needle to the retracted position after the dose of the medicament to the patient is delivered.
However, Flaherty teaches a fluid delivery device shown in Fig. 31 wherein the delivery device retracts the needle (rigid needle 974 part of a subcutaneous access tool 970, wherein the fluid delivery device has multiple subcutaneous access tools 970 that are independently deployable, P0125) to the retracted position after the dose of the medicament to the patient is delivered (via the manually deployable slidable lever 976, P0127, the delivery device is fully capable of retracting the needle to the retracted position after the dose of medicament to the patient is delivered).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the insertion mechanism of Gyory with the subcutaneous access tools and needles of Flaherty for the purpose of extending the useful life of the fluid delivery device from three days to nine days, as taught by Flaherty P0126.
Regarding claim 2, Gyory in view of Imran in view of Flaherty teaches the delivery apparatus of claim 1, wherein the visual identifier is movable relative to the viewing window between an empty position, in which the container is empty, and a full position, in which the container is full (Gyory, P0066 and Fig. 2).  
Regarding claim 3, Gyory in view of Imran in view of Flaherty teaches that the visual identifier comprises a connector (Gyory, transfer structure 264, P0059, wherein the transfer structure 264 connects the fluid level indicator 295 (part of first rotary compression member 278, see Fig. 5) to the fluid source 266, P0065-0066) that is attachable to a portion of the container (Gyory, Figs. 8A-C, showing the transfer structure attached to the fluid source 266).
Regarding claim 4, Gyory in view of Imran in view of Flaherty teaches the delivery apparatus of claim 3, wherein the connector is attachable to a sealed edge (Gyory, sealed edges shown in Fig. 4) of the container (Gyory, Figs. 8A-C).
Regarding claim 10, Gyory in view of Imran in view of Flaherty teaches the delivery apparatus of claim 2, wherein the visual identifier comprises a deflectable member (Gyory, fluid level indicator 295 can be rotationally displaced and is thus deflectable, P0066).  
Regarding claim 11, Gyory in view of Imran in view of Flaherty teaches the delivery apparatus of claim 10, wherein as the container is filled with the medicament, the container expands and deflects one end of the deflectable member (one end of the deflectable member at lead line 295 of Fig. 5) downward (Gyory teaches that fluid source can be refilled, P0032, and therefore if fully capable of performing the intended use wherein as the fluid source 266 is filled it expands and deflects the fluid level indicator 295 downward from empty toward full). 
Regarding claim 12, Gyory in view of Imran in view of Flaherty teaches the delivery apparatus of claim 11, wherein as the container delivers the medicament, the container shrinks (Gyory, Figs. 8A-C) which allows the one end of the deflectable member to return to an original position (Gyory, original position at empty on fluid level indicator 244).  
Regarding claim 13, Gyory in view of Imran in view of Flaherty teaches the delivery apparatus of claim 1, wherein the housing comprises a fill-indicator display (Gyory, fill indicator display is the markings on the housing, P0051) adjacent the viewing window (Gyory, Fig. 2).  
Regarding claim 14, Gyory in view of Imran in view of Flaherty teaches the delivery apparatus of claim 13, wherein the visual identifier aligns with a portion of the fill-indicator display to identify an amount of the medicament within the container (Gyory, P0066). 
Regarding claim 16, Gyory in view of Imran in view of Flaherty teaches the delivery apparatus of claim 1, wherein the viewing window is located in a sidewall (Gyory, sidewall is herein defined as the wall of top housing 242, P0075) of the housing (Gyory, Fig. 2).  
Regarding claim 17, Gyory in view of Imran in view of Flaherty teaches the delivery apparatus of claim 1, wherein the delivery device is a wearable (Gyory, P0037) automatic injector (Gyory, P0077) removably attachable to a skin surface of the patient (Gyory, P0038).  
Regarding claim 18, Gyory in view of Imran in view of Flaherty teaches the delivery apparatus of claim 17, wherein the delivery device includes at least one indicator (Gyory, system engaged indicator, P0054) for communicating a condition of the delivery device to the patient.  
Regarding claim 20, Gyory in view of Imran in view of Flaherty teaches the delivery apparatus of claim 1, wherein the notification device is in passive one-way communication with the delivery device and wherein the notification device displays the status of the at least one property of the delivery device (Imran, P0063 and Fig. 5B).
Regarding claim 32, Gyory in view of Imran in view of Flaherty teaches the delivery apparatus of claim 1, wherein the status of at least one property of the delivery device is at least one of a status of the flexible container, status of medication stored within the flexible container, an amount of medication within the flexible container, a status of whether the container is empty or full, or a status of whether the medicament has been expelled from the flexible container (Imran, total amount of delivered fluid/drug, indicating completed delivery based upon starting volume, 0063).  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gyory in view of Imran in view of Flaherty in view of Gyory (Gyory ‘700), US 2014/0135700 A1.
Regarding claim 15, Gyory in view of Imran in view of Flaherty teaches the delivery apparatus of claim 1, wherein the container is reservoir bag.
Gyory in view of Imran in view of Flaherty does not teach wherein the visual identifier is a portion of the reservoir bag.
However, Gyory ‘700 teaches a pump wherein the visual identifier (the outer surface of the fluid reservoir 780, P0074) is a portion of the reservoir bag (fluid reservoir 780 fluid level can be visualized by the user through status window 760, P0074).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Gyory with a status window as taught by Gyory ‘700 for direct observation of the fluid source 266 as a simple substitution of one known fluid level indicator for another to yield the predictable result of determining the amount of fluid remaining in the fluid source.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gyory in view of Imran in view of Flaherty in view of Aalto-Setala, US 2009/0209938 A1.
Regarding claim 19, Gyory in view of Imran in view of Flaherty teaches the delivery apparatus of claim 1.
 Gyory in view of Imran in view of Flaherty does not teach wherein the notification device is a wristband.  
However, Aalto-Setala teaches a delivery apparatus (Figures 1-2) wherein a notification device is a wristband (wrist device 9 having wristband 7). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the notification device to be a wristband, as taught by Aalto-Setala, as one of the greatest advantages of this solution is that the delivery device can be made remarkably smaller when the monitor, keyboard and the electronics connected to these are placed for instance in a wrist computer (P0060), and from a remote control placed for instance on the wrist, the user can easily make sure that the delivery device works and check how much drug has been pumped (P0061).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Gyory in view of Imran in view of Flaherty in view of Yodfat et al. (Yodfat ‘551), US 2019/0099551 A1.
Regarding claim 33, Gyory in view of Imran in view of Flaherty teaches the delivery apparatus of claim 1.
 Gyory in view of Imran in view of Flaherty does not teach wherein the status of at least one property of the delivery device is at least one of when the delivery device is delivering the medicament to a patient, when the delivery of the medicament is complete, and whether the delivery device is paired with the notification device.  
However, Yodfat ‘551 teaches an infusion pump that communicates with a notification device (bridge 1000, P0096, may be a smart phone) wherein the status of at least one property of the delivery device is whether the delivery device is paired with the notification device (the user is notified that bridge 1000 and pump 1 have paired, P0104).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the notification device of Imran with the indication taught by Yodfat ‘551 for the purpose of informing the user that the pump and notification device are communicating, as taught by Yodfat ‘551, P0104. 
Claim 21-24, 27 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Gyory in view of Flaherty in view of Imran in view of Yodfat ‘551 in view of Jetter et al. (Jetter), US 2017/0311816 A1. 
Regarding claim 21, Gyory discloses an administration system for delivery of a pharmaceutical composition to a patient (P0002), the administration system comprising (claims mapped as above for claim 1 unless otherwise noted below): a delivery device configured to deliver a dose of the pharmaceutical composition to the patient, the delivery device comprising a needle movable between a retracted position, in which the needle does not protrude outside the housing, and an extended position, in which the needle protrudes outside the housing, wherein the delivery device is configured to move the needle between the retracted position and the extended position.
Gyory does not teach wherein the delivery device retracts the needle to the retracted position after the dose of the medicament to the patient is delivered.
However, Flaherty teaches a fluid delivery device shown in Fig. 31 wherein the delivery device retracts the needle (rigid needle 974 part of a subcutaneous access tool 970, wherein the fluid delivery device has multiple subcutaneous access tools 970 that are independently deployable, P0125) to the retracted position after the dose of the medicament to the patient is delivered (via the manually deployable slidable lever 976, P0127, the delivery device is fully capable of retracting the needle to the retracted position after the dose of medicament to the patient is delivered).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the insertion mechanism of Gyory with the subcutaneous access tools and needles of Flaherty for the purpose of extending the useful life of the fluid delivery device from three days to nine days, as taught by Flaherty P0126.
Gyory does not teach a notification device in communication with the delivery device, the notification device configured to communicate information about a status of at least one property of the delivery device, wherein the notification device is in passive one-way communication with the delivery device, and wherein the notification device is configured to: receive the information about the status of the at least one property of the delivery device from the delivery device; and based on the received information provide a second indication when the delivery device is delivering the pharmaceutical composition to the patient, and provide a third indication when the delivery of the pharmaceutical agent to the patient is completed.  
However, Imran teaches an infusion system having a wearable notification device (smart phone 515b) in communication with the delivery device (via sensors wirelessly coupled to the smart phone, P0063 and Fig. 5B), the notification device configured to communicate information about a status of at least one property of the delivery device (rates and total amount of delivered fluid/drug can be measured remotely, P0063), wherein the notification device is in passive one-way communication with the delivery device (Fig. 5B, P0063), and wherein the notification device is configured to: receive the information about the status of the at least one property of the delivery device from the delivery device (P0063); and based on the received information provide a second indication when the delivery device is delivering the pharmaceutical composition to the patient (flow rate, P0063), and provide a third indication when the delivery of the pharmaceutical agent to the patient is completed (total amount of delivered fluid/drug, indicating completed delivery based upon starting volume, P0063).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the delivery device of Gyory to include the smart phone of Imran for the purpose of remotely monitoring the infusion system, as taught by Imran P0063.
Imran does not explicitly disclose wherein the notification device is configured to provide a first indication when the delivery device is paired with the notification device.  
However, Yodfat ‘551 teaches an infusion pump that communicates with a notification device (bridge 1000, P0096, may be a smart phone) wherein the notification device is configured to provide a first indication when the delivery device is paired with the notification device (the user is notified that bridge 1000 and pump 1 have paired, P0104).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the notification device of Imran with the indication taught by Yodfat ‘551 for the purpose of informing the user that the pump and notification device are communicating, as taught by Yodfat ‘551, P0104. 
Imran does not explicitly teach that the smart phone 515b is wearable.  
However, Jetter teaches body measurement systems, devices and methods including a wearable smart phone (P0045) that may be utilized as a monitoring device for medical professionals (P0064).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to wear the smart phone of Imran as taught by Jetter for the purpose of monitoring a smart phone as taught by Jetter, P0045.
Regarding claim 22, Gyory in view of Flaherty in view of Imran in view of Yodfat ‘551 in view of Jetter teaches the administration system of claim 21, wherein the delivery device is a wearable (Gyory, P0037) automatic injector (Gyory, P0077) configured to be worn on the patient's skin (Gyory, P0038).  
Regarding claim 23, Gyory in view of Flaherty in view of Imran in view of Yodfat ‘551 in view of Jetter teaches the administration system of claim 21, wherein the notification device comprises at least one indicator (Imran, visual display of smart phone 515b, Fig. 5B).  
Regarding claim 24, Gyory in view of Flaherty in view of Imran in view of Yodfat ‘551 in view of Jetter teaches the administration system of claim 23, wherein the at least one indicator is a visual indicator (Imran, visual display of smart phone 515b, Fig. 5B).
Regarding claim 27, Gyory in view of Flaherty in view of Imran in view of Yodfat ‘551 in view of Jetter teaches the administration system of claim 21, wherein the delivery device includes a reservoir bag (Gyory, fluid source 266 can be a bag or container, P0060, and see Figs. 8A-C) configured to contain the pharmaceutical composition therein (Gyory, P0078-0081).  
Regarding claim 34, Gyory in view of Flaherty in view of Imran in view of Yodfat ‘551 in view of Jetter teaches the administration system of claim 21, wherein the delivery device comprises a flexible container (Gyory, fluid source 266 can be a bag or container, P0060, and see Figs. 8A-C) and the status of at least one property of the delivery device is at least one of a status of the flexible container, status of a medication stored within the flexible container, an amount of the medication within the flexible container, a status of whether the container is empty or full, or a status of whether the medicament has been expelled from the flexible container (Imran, total amount of delivered fluid/drug, P0063).  
Regarding claim 35, Gyory in view of Flaherty in view of Imran in view of Yodfat ‘551 in view of Jetter teaches the administration system of claim 21, wherein the status of at least one property of the delivery device is at least one of when the delivery device is delivering a medicament to a patient, when the delivery of the medicament is complete, and whether the delivery device is paired with the notification device (Yodfat ‘551, the user is notified that bridge 1000 and pump 1 have paired, P0104).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Gyory in view of Flaherty in view of Imran in view of Yodfat ‘551 in view of Jetter in view of Aalto-Setala.
Regarding claim 25, Gyory in view of Flaherty in view of Imran in view of Yodfat ‘551 in view of Jetter teaches the administration system of claim 21, but Imran does not teach that the notification device comprises a wristband, as Imran teaches that the notification device is a smart phone 515b. Aalto-Setala teaches an administration system (Figures 1-2) wherein a notification device comprises a wristband (wrist device 9 having wristband 7). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the notification device of Imran to be a wristband, as taught by Aalto-Setala, as one of the greatest advantages of this solution is that the delivery device can be made remarkably smaller when the monitor, keyboard and the electronics connected to these are placed for instance in a wrist computer (P0060), and from a remote control placed for instance on the wrist, the user can easily make sure that the delivery device works and check how much drug has been pumped (P0061).
Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Gyory in view of Flaherty in view of Imran in view of Yodfat ‘551 in view of Jetter in view of Gyory ‘700.
Regarding claim 28, Gyory in view of Flaherty in view of Imran in view of Yodfat ‘551 in view of Jetter teaches the administration system of claim 27.
Gyory in view of Flaherty in view of Imran in view of Yodfat ‘551 in view of Jetter does not teach wherein the reservoir bag includes a visual identifier.  
However, Gyory ‘700 teaches a pump wherein the reservoir bag (fluid reservoir 780 fluid level can be visualized by the user through status window 760, P0074) includes a visual identifier (the outer surface of the fluid reservoir 780, P0074).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Gyory with a status window as taught by Gyory ‘700 for direct observation of the fluid source 266 as a simple substitution of one known fluid level indicator for another to yield the predictable result of determining the amount of fluid remaining in the fluid source.  
Regarding claim 29, Gyory in view of Flaherty in view of Imran in view of Yodfat ‘551 in view of Jetter in view of Gyory ‘700 teaches the administration system of claim 28, wherein the delivery device further includes a fill-indicator display (Gyory ‘700, status window 760, P0074), and the visual identifier of the reservoir bag is configured to align with a portion of the fill-indicator display depending on a volume of the pharmaceutical composition disposed within the reservoir bag (P0074).  
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Gyory in view of Flaherty in view of Imran in view of Yodfat ‘551 in view of Jetter in view of Moberg et al. (Moberg), US 8,922,330 B2.
Regarding claim 31, Gyory in view of Flaherty in view of Imran in view of Yodfat ‘551 in view of Jetter teaches the administration system of claim 23, but Imran does not teach that the at least one indicator is an LED, as Imran teaches that the at least one indicator is sensors [510b][511b]. Moberg et al teaches an administration system (Figures 2-3) wherein at least one indicator is an LED (simple LED indicator) (column 41, lines 15-17). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one indicator of Imran to be an LED, as taught by Moberg et al, as such is a notification feature that is used for automatic reporting of status information, wherein a flashing state might indicate that the device is currently active (e.g., delivering therapy), a continuously lit state might represent a warning condition, and a vast number of patterns, colors, combinations, and states could be utilized to convey different conditions, states, status, and information (column 41, lines 13-24).
Allowable Subject Matter
Claim 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: the claims in this application are allowed because the prior art of record fails to disclose either singularly or in combination the claimed delivery apparatus. 
The closest prior art is Gyory, US 2014/0135699 A1.
Regarding claim 5, Gyory fails to teach among all the limitations or render obvious a delivery apparatus as claimed, which includes a connector comprising an indicator clip, in combination with the total structure and function of the delivery apparatus as claimed.  
Regarding claim 6, Gyory fails to teach among all the limitations or render obvious a delivery apparatus as claimed, which includes wherein the visual identifier is disposed within the housing between the container and a deformable material, in combination with the total structure and function of the delivery apparatus as claimed.  
Claims 7-9 are allowed at least because they depend from allowable claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783